837 F.2d 1096
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Rufus M. ROLLE, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 87-3525.
United States Court of Appeals, Federal Circuit.
Dec. 7, 1987.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board, MSPB Docket No. AT07528710196, dismissing petitioner's appeal of an alleged adverse agency action, is affirmed.    Petitioner's motion to transfer this case to the United States District Court for the Southern District of Florida is denied.

OPINION

2
Petitioner was placed on administrative leave with full pay on October 10, 1986.  This agency action was appealed to the MSPB, and dismissed for lack of jurisdiction.


3
The appellate jurisdiction of the MSPB is limited to those actions which are made appealable to it by law, rule, or regulation.  5 U.S.C. Sec. 7701(a) (1982).  Actions appealable to the board are enumerated in 5 U.S.C. Sec. 7512 (1982).  The board's appellate jurisdiction is further defined in 5 C.F.R. Sec. 1201.3, subsection (a)(2), which grants, inter alia, jurisdiction to hear appeals of agency actions suspending an employee for more than 14 days.  It is petitioner's contention that the agency suspended him when he was placed on administrative leave.  Administrative leave with full pay does not constitute a suspension, 5 U.S.C. Sec. 7501(2), and the MSPB correctly held that this was not an appealable action.


4
Petitioner has moved to transfer this case to the United States District Court for the Southern District of Florida, so that he may file a claim in the district court "pertaining to collateral facts to have been reviewed by this ... court in the above-styled action".  Petitioner refers to an asserted discrimination claim.  However, the MSPB decision before us turned solely on the issue of jurisdiction;  see petitioner's "Statement in Compliance with Rule 10(c)(4) of the Rules of the United States Court of Appeals for the Federal Circuit Supplementing the Federal Rules of Appellate Procedure".  No discrimination claim was decided by the MSPB, and no transferable discrimination claim is before us.    Ballentine v. Merit Systems Protection Board, 738 F.2d 1244, 1245 (Fed.Cir.1984).


5
The decision of the MSPB is in accordance with law.  5 U.S.C. Sec. 7703(c).